Appellant, in his motion for a rehearing, insists that in due time he filed an affidavit in the court below, stating that he was financially unable to pay for a statement of facts or give security therefor, and prayed that an order be made by the court directing the stenographer to prepare a narrative form statement of facts. He says that no statement of facts was ever made, filed or delivered to him. Consequently, he maintains that he was, without fault on his part, deprived of a statement of facts and for that reason the judgment should be reversed.
An examination of the transcript does not reveal any affidavit or order made thereon by the court. Nor is there any showing that the same was ever presented to the court for an *Page 384 
order. In the absence of such a showing, this Court is without authority as the matter is not properly brought before us for review.
The motion is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.